DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.

2.	Claims 1-25 are pending and under examination in the current office action.	

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed October 22, 2021 has been considered and the references therein are of record.

Withdrawn Claim Rejections
4.	The rejection of claims 1-25 under 35 U.S.C. 112(a), written description, set forth at section 9 of the 04/23/2021 Office action, is withdrawn in view of applicant’s persuasive arguments at pp. 7-8 of the response.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5.	Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method for delaying the progression of, stabilizing, or improving symptoms related to cerebral amyloid angiopathy (CAA) in a patient, comprising:
(i) monitoring the presence or extent of at least one perivascular space in the brain of the patient;
(ii) determining the presence or extent of at least one amyloid plaque deposit in the patient;
(iii) based on the presence or extent of the at least one perivascular space and the at least on amyloid plaque deposit in the patient, performing a treatment protocol on the patient, wherein the treatment protocol comprises, at least in part, administering to the patient a high density lipoprotein composition derived from mixing a blood fraction with a lipid removing agent; and
(iv) administering the high density lipoprotein composition to the patient in accordance with said treatment protocol, 
does not reasonably provide enablement for a method that comprises determining (in vivo) if amyloid plaque, tau oligomers and/or other oligomers are specifically present in a perivascular space of a patient.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. This rejection is maintained for reasons of record and as discussed below.
The basis of this rejection has been set forth previously (see section 10 of the 04/23/2021 Office action) and therefore will not be reiterated here.

Response to Arguments
6.	In the response filed 10/22/2021, applicant argues that one of ordinary skill in the art would have known how to use magnetic resonance imaging (MRI) to specifically 
	Applicant then refers to the Kim et al. (2021) reference, which states that plaque deposition in PVS can be monitored via PET scan imaging technique. The reference states that MRI-visible PVS are associated with beta-amyloid deposition in the brain based on amyloid PET scanning, “which enables the visualization of brain amyloid deposition and measures the distribution and density of -amyloid plaques.”  Applicant thus argues that, as of the filing date of the instant application, imaging techniques for specifically viewing plaque deposition in the perivascular space of a brain were known to persons of ordinary skill in the art.
7.	Applicant’s arguments have been considered but are not persuasive. First, it is noted that both of the references cited by Applicant (Sepehraband et al. and Kim et al.) are post-filing references that would not have been available to one of ordinary skill in the art at the time the invention was filed (for the purpose of art, the effective filing date of this application is July 19, 2018; see section 4 of the 10/01/2020 Office action). Regardless, these references neither demonstrate nor provide guidance on determining the presence of an amyloid plaque, tau oligomer or other oligomer specifically within the perivascular space. 
The teachings of Sepehraband et al. merely discloses approaches to enhance images of perivascular spaces in the brain using MRI techniques; the reference provides no guidance or information on detecting or imaging amyloid plaques or oligomers in the brain, and nothing with respect to imaging amyloidogenic material specifically in the perivascular space. And the Kim et al. reference provides a method nearly identical to the prior art Banerjee et al. (2017) reference cited previously, which reference Applicant has notably stated does not teach determining if amyloid plaque is present inside the perivascular space (see bottom of p. 8 of 01/04/2021 response). Applicant has stated on the record that “PiB cannot differentiate between parenchymal and vascular amyloid” (quoting Banerjee), and that “[p]erivascular space is not the same is associated with or correlated with the presence of amyloid plaques in the brain, but in no way evidence the detection of amyloid plaque specifically within the PVS.  
	Again, the foremost issue with the presently claimed method is that, both at the time of filing and even now, no imaging technique can provide the exquisite resolution that would be needed to determine the presence of amyloid plaques specifically within microscopic perivascular spaces as claimed. Such resolution simply cannot be achieved using any known PET or CT imaging techniques for the detection of amyloid plaques in vivo. Moreover, as stated previously, neither the specification as filed nor the art at the time of filing provide guidance on detecting or imaging tau oligomers or “other” oligomers within perivascular spaces as encompassed by the claims. 
A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentec, Inc., v. Novo Nordisk, 42 USPQ 2d 100, (CAFC 1997), the court held that: “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that “[t]ossing out the mere germ of an idea does not constitute enabling disclosure".  The court further stated that “when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement requirements that cannot be rectified by asserting that all of the disclosure related to the process is within the skill of the art”, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.  The instant specification is not enabling because one cannot follow the guidance presented therein and practice the claimed method without first making a substantial inventive contribution.
Accordingly, undue experimentation would be required of the skilled artisan to practice the claimed invention in its full scope. The rejection is therefore maintained.

Conclusion
8.	No claims are allowed.

9.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649